223 F.Supp.2d 698 (2002)
JUDICIAL WATCH, INC.
v.
Charles O. ROSSOTTI, et al.
No. WMN-01-2672.
United States District Court, D. Maryland.
June 19, 2002.

ORDER
NICKERSON, District Judge.
On January 23, 2002, this Court issued an Order denying Plaintiff's Motion to Seal the record of this case. Plaintiff appealed the order to the Fourth Circuit Court of Appeals, and this Court maintained this action under seal pending a resolution of that appeal. On June 4, 2002, the Court of Appeals dismissed Plaintiff's appeal as to the sealing issue.
Accordingly, IT IS this 18th day of June, 2002, by the United States District Court for the District of Maryland, ORDERED:
1. That the record and all proceedings in the above-captioned matter are hereby UNSEALED; and
*699 2. That the Clerk of the Court shall mail or transmit copies of this Order to all counsel of record.